     Case 3:20-cv-00652-MMD-WGC Document 5 Filed 12/17/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                 ***

6     BRANDON GUEVARA-PONTIFES,                         Case No. 3:20-cv-00652-MMD-WGC

7                                   Petitioner,                       ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                Respondents.
10

11          This is a habeas corpus action under 28 U.S.C. § 2254. On December 9, 2020,

12   the Court denied Petitioner Brandon Guevara-Pontifes’ application to proceed in forma

13   pauperis and directed him either to file a new application or to pay the filing fee. (ECF No.

14   3.) Petitioner has filed a financial certificate, an inmate account statement, and part of an

15   application to proceed in forma pauperis. (ECF No. 4.) Although it is not a complete

16   application, the information it contains shows that petitioner can pay the filing fee.

17          It therefore is ordered that Petitioner will have 45 days from the date this order is

18   entered to have the filing fee of $5.00 sent to the Clerk of Court. Failure to comply will

19   result in the dismissal of this action.

20          The Clerk of Court is directed to send Petitioner two copies of this order. Petitioner

21   must make the necessary arrangements to have one copy of this order attached to the

22   check paying the filing fee.

23          DATED THIS 17th Day of December 2020.

24

25

26                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
27
28
